Title: To James Madison from John Bulkeley & Son, 18 August 1802 (Abstract)
From: John Bulkeley & Son
To: Madison, James


18 August 1802, Lisbon. Mentions that they last wrote on 31 Dec. 1801 and 29 Jan. 1802, “the contents of both which, we now confirm, and herewith beg Permission to hand you extract of our account to this day, on which, the Balance due to us is Rs: 42,211$ 815, & having Occasion for this Property in Europe, we have for some time endeavoured to pass our Bills on you, but the low rate of dollars here, inducing those who have Funds to remit to America, to send them in Specie, we have been unsuccessful.” Requests JM to “establish a Credit in our Favor with your Bankers in London or Amsterdam, for the above Balance, & the Interest that may further become due thereon,” and to reply through Jesse and Robert Waln of Philadelphia, who have “frequent opportunities of writing us.”
 

   
   RC and enclosure (DNA: RG 59, Letters Received from Bankers). RC 2 pp.; docketed by Brent as received 15 Oct. Enclosure (1 p.) is a statement of Bulkeley & Son’s account with the State Department, 31 Dec. 1801 to 18 Aug. 1802.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:361, 429.


